DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 52 of copending Application No. 17114448 USPGPUB 20210148987. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are overlapping in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application: 
USPGPUB 20210148987
Claim 1:
A method of adaptively charging a battery, the method 
comprising: (a) applying a stimulus to the battery; (b) measuring the battery's response to the stimulus during a time regime or a frequency regime where the battery's response reflects a physical phenomenon occurring in the battery; (c) using the battery's response, as measured in (b), to characterize the physical phenomenon; and (d) based on the physical phenomenon's characterization, as determined in 
 (c), adapting a charging process of the battery.

Claim 1:
A method to determine a state of health of a battery and charge the battery via charging circuitry, wherein the battery includes at least two terminals, the method comprising: 
(a) applying a signal to at least two terminals of the battery, wherein the signal injects charge into the battery; 
(b) measuring a terminal voltage between terminals of the battery; 
(c) from the measurements of the terminal voltage in (b), determining that a state of health of the battery has changed over time or use of the battery, wherein the state of health is representative of degradation of the battery (d) adapting one or more characteristics of a charging process for the battery, using the determined change in the state of health of the battery.

A system for adaptively charging a battery including at least two terminals, the system comprising: charging and/or monitoring circuitry designed or configured to apply a charge signal to the battery, and measure a voltage at the terminals of the battery; and control circuitry, coupled to the charging and/or monitoring circuitry designed or configured to cause the system to:
 (a) apply a stimulus to the battery; 
(b) measure the battery's response to the stimulus during a time regime or a frequency regime where the battery's response reflects a physical phenomenon occurring in the battery; (c) use the battery's response, as measured via (b), to characterize the physical phenomenon; and (d) based on the physical phenomenon's characterization, as determined in (c), adapt a charging process of the battery.

A system for charging a battery including at least two terminals, the system 
comprising: charging and/or monitoring circuitry designed or configured to apply a charge signal to the battery; and control circuitry, coupled to the charging and/or monitoring circuitry designed or configured to cause the system to: 
(a) apply a signal to at least two terminals of the battery, wherein the signal injects charge into the battery; 
(b) measure a terminal voltage between terminals of the battery;
 (c) from the measurements of the terminal voltage in (b), determine that a state of health of the battery has changed over time or use of the battery, wherein the state of health is representative of degradation of the battery and/or an ability of the battery to hold a charge; and (d) adapt one or more characteristics of a charging process for the battery, using the determined change in the state of health of the battery.



Regarding claims 2 – 19, and 21 – 40, the claims are dependent upon claims 1 and 20 respectively. Please see arguments above.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghantous; Dania et al.	US 20190120910
Ghantous; Dania et al.	US 20210148987
Ghantous; Dania et al.	US 20190072618
Berkowitz; Fred et al.	US 20210296908
Ghantous; Dania et al.	US 20160116548
Gurries; Mark Nathan et al.	US 8907631
Gurries; Mark et al.	US 20150137741
Gurries; Mark et al.	US 9912181.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859